3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .3
The applicant should not add spacing between the claims of different embodiments in future copies of the active claims, such as between claims 16 and 17 or 31 and 32. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9,13,15-25,29,31-40,44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The pinholes are required for the reflective mask to be suitable for wavefront aberration detection and therefore the claims not including this feature are incomplete. Please amend the independent claims by adding a recitation of pinhole formation in at least one of the absorber portion and the reflective portion. 
Claim 44 should depend upon claim 43, not claim 34, which is to a system.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9,13,15-25,29,31-40,44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wavefront aberration detection for masks with pinholes, does not reasonably provide enablement for wavefront aberration detection in masks lacking pinholes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Please amend the independent claims by adding a recitation of pinhole formation in at least one of the absorber portion and the reflective portion. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5 and 13 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Schwarzl 20020192571.
Schwarzl 20020192571 illustrates with prior art mask of figure 3D, which includes a substrate, a reflective multilayer (ML) which is etched and the etched portions filled with absorber (A). The trenches can be equal to or less than the thickness of the reflective multilayer, but there can be CD errors due to reflections from any deeper ML layers remaining under the absorber layer  [0068-0071]. Figure 4D shows an embodiment where the buffer (equivalent to a capping layer) layer (B) and at least a portion of the reflective multilayer (ML) is etched through and the absorber layer (A) fills the groove/recess to be even with the buffer layer [0072]. Figure 6D shows an embodiment where an absorbing layer (A) is formed between the substrate (S) and the reflective multilayer (ML) and the reflective multilayer is etched through its full thickness and is ready to use as a reflective mask [0075-0079]. Figure 7E shows an embodiment where an absorbing layer (A) is formed between the substrate (S) and the reflective multilayer (ML) and the reflective multilayer is etched through its full thickness and the sidewalls and bottom of the groove is coated with absorber (A’) [0086-0089].   Figure 8E shows an embodiment where the reflective multilayer is etched through its full thickness and the sidewalls of the groove is coated with absorber (A) [0090-0085].   Where the absorber is lying on the reflective layer, there are shadowing effects from the absorber (and buffer layer) which can cause or amplify unacceptable imaging errors, such as structure width/size changes and structure displacements/shifts in the developed photoresist patterns and resultant devices [0009,0061].   


    PNG
    media_image1.png
    153
    426
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    208
    534
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    245
    535
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    170
    545
    media_image4.png
    Greyscale


This rejection can be overcome by requiring the mask to include pinholes which expose the substrate. 

Claims 1-3,5,13 and 15-16 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Chang et al. 20120045712.
Chang et al. 20120045712 illustrates in figure 1 a mask including a substrate (110), a multilayered reflective layer (112), a capping layer (114), a hardmask (116) and an absorber structure (122) with a top surface coplanar with the hardmask layer, The mask substrate is quartz, the EUV multilayer is Mo/Si, the capping layer is Si and the hardmask is Ru or RuSi, and absorber is a Ta based materials without oxygen or tantalum oxygen containing materials   [0013-0018]. An antireflection layer may be formed on the hardmask [0023]. 

    PNG
    media_image5.png
    270
    469
    media_image5.png
    Greyscale

This rejection can be overcome by requiring the mask to include pinholes which expose the substrate. 

Claims 1-3,5,13 and 15-16  are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Kim et al. 20170108767.
Kim et al. 20170108767 illustrates in figure 3 a mask including a substrate (110), a multilayered reflective layer (120), a hardmask layer (150) , a capping layer (140) and an absorber structure (130) with a top surface coplanar with the hardmask layer,
The substrate may be a dielectric, glass, semiconductor or metal, the reflective layer can be Mo/Si, the hardmask layer can be Ru, Ni, or Ir or the like, the capping layer can be Si, Mo, Ru, Zr or nitrides or oxynitrides of these  and the absorber can be a polymer impregnated with metal particles [0063-0079]. Figure 5J is similar [0101-0111]. 

    PNG
    media_image6.png
    218
    379
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    206
    392
    media_image7.png
    Greyscale

This rejection can be overcome by requiring the mask to include pinholes which expose the substrate. 

Claims 1-5,13 and 15-16   are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Singh et al. 20180299765.
Singh et al. 20180299765 illustrates in figure 7  a mask including a quartz substrate (204), a Mo/Si multilayered reflective layer (202) having trenches down to the substrate, a silicon based fill material (210), an absorber layer (224), an antireflection layer (228), a sacrificial fill material (230), which is planarized with the Ru,Si or TiO2  capping layer (208) [0021-0030].  This reduces shadowing due to off axis/non-orthogonal illumination [0002,0020,0033]

    PNG
    media_image8.png
    297
    435
    media_image8.png
    Greyscale
          
    PNG
    media_image9.png
    427
    468
    media_image9.png
    Greyscale

This rejection can be overcome by requiring the mask to include pinholes which expose the substrate. 

Claims 1-5,13 and 15-16   are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jin et al. CN 104298068
Jin et al. CN 104298068 (machine translation attached) teaches in figure 1 an EUV mask including a low expansion substrate (10), Mo/Si reflective multilayer (11/12), a capping layer (13) or Ru or SiO2, a recess in the reflective multilayer with a Cr or TaN absorber (16) and an antireflection coating (15) [0027-0028]. 

    PNG
    media_image10.png
    164
    367
    media_image10.png
    Greyscale

This rejection can be overcome by requiring the mask to include pinholes which expose the substrate. 

Claims 1-9,13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. CN 104298068, in view of Huh et al. 20080057412 and Schwarzl 20020192571.
Huh et al. 20080057412 teaches EUV masks on quartz substrates with Mo/Si alternating layers forming a reflective multilayer and an absorbing layer on that.  Materials which can be 
	It would have been obvious to one skilled in the art to modify the masks of figure 1 of Jin et al. CN 104298068 by replacing the Mo layers with one of Ag, Pt or Pd based up[on the teaching at [0037-0038] of Huh et al. 20080057412 and forming/etching the grooves through the entire reflective multilayer and then filling it with absorber to prevent reflections from deeper layers of the reflective ML as taught in Schwarzl 20020192571 at [0069-0071].

This rejection can be overcome by requiring the mask to include pinholes which expose the substrate. 

Claims 1-3,5-11,13-19,21-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490.
Kato et al. 20090268188 illustrates in figures 7 and 8, a glass substrate (not shown), and reflective pinholes (801) formed by providing openings in the absorber layer (803) formed on the Mo/Si multilayer [0040]. Figurer 2 shows the apparatus where the aberration of the EUV exposure system is measured using the pinhole mask (400). The EUV is generated in element (110) with the reflective projection optics including the measurement field stop (140) in the beam path at the position of the exposure use field stop (141), The EUV is reflected off the pinhole aberration measurement mask (400), the EUV patterned by the pinhole mask is collected by the reflective optics and imaged into the wavefront aberration measuring unit (170) which is located in the image plane occupied by the wafer during exposure use [0027-0039].  The process of use is described including the measurement of the image height of the aberration [0041-0065].

    PNG
    media_image11.png
    738
    568
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    650
    529
    media_image12.png
    Greyscale
    
    PNG
    media_image13.png
    209
    515
    media_image13.png
    Greyscale


Zhang et al. 20140063490 teaches the use pinhole structures in EUV masks for the measurement of wavefront aberration [0022].  In figure 5, the pinhole is shown in the absorber 
It would have been obvious to one skilled in the art to modify the pinhole mask of Kato et al. 20090268188 by forming the mask so that the top surface of the absorber is coplanar with the top surface of the reflective multilayer rather than on top of the reflective multilayer using the structure of figures 3D and 8E where the absorber has the same thickness as the reflective multilayer as shown in figure 8E and discussed at [0068-0071 as taught Schwarzl 20020192571 which would minimize shadowing discussed in Schwarzl 20020192571 at [0009,0061] as due to the absorber being on top of the reflective multilayer and shadowing being undesirable in pinhole masks at [0054,0074,0087] of Zhang et al. 20140063490.  Further, it would have been obvious to use a small number of bilayers in the reflective multilayer based upon the teaching at [0057] of Zhang et al. 20140063490, to form pinholes and/or pillar structures with diameters of less than 100 nm in the reflective layers as taught at [0074-0081] of Zhang et al. 20140063490 or the absorber areas as taught at [0071,0072] of Zhang et al. 20140063490 with a reasonable expectation of success given the mask structures of 6D and 8E of Schwarzl 20020192571 which 
Further, with respect to claims 17-19,21-27 and 29, it would have been obvious to use the mask in the apparatus of Kato et al. 20090268188 which includes an arithmetic unit which analyzes the data form the interferences fringes of the detection systems and calculates the differential wavefronts [0047]. 
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490, further in view of Jin et al. CN 104298068 and/or Huh et al. 20080057412.
In addition to the basis above, it would have been obvious to modify the masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and  Zhang et al. 20140063490 by replacing the Mo layers with one of Ag, Pt or Pd based up[on the teaching at [0037-0038] of Huh et al. 20080057412 and/or adding an antireflection layer to the absorber pattern where the top of the antireflection layer is coplanar with the capping layer over the multilayered reflective layer as taught in Jin et al. CN 104298068.
Claims 1-3,5-11,13-19,21-27, 29-34,36-42 and 44-46  are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571 and  Zhang et al. 20140063490, further in view of Nakauchi et al. 20060238737
Nakauchi et al. 20060238737 teaches using as pinhole mask [0061]. The projection system has a feedback system illustrated in figure 1 is similar to that of Kato et al. which adjusts the mirror positions based upon the measured wavefront aberrations [0030,0062,0076].
	In addition to the basis above, it would have been obvious to modify the apparatus of Kato et al. 20090268188 used with the masks rendered obvious by the combination of Kato et al. .
Claims 1-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090268188, in view of Schwarzl 20020192571, Zhang et al. 20140063490  combined with Jin et al. CN 104298068 and/or Huh et al. 20080057412, further in view of Nakauchi et al. 20060238737.
In addition to the basis above, it would have been obvious to modify the apparatus of Kato et al. 20090268188 used with the masks rendered obvious by the combination of Kato et al. 20090268188, Schwarzl 20020192571 and Zhang et al. 20140063490 in combination with Jin et al. CN 104298068 and/or Huh et al. 20080057412 by adding the feedback functionality taught in Nakauchi et al. 20060238737 which automates the adjustment of the adjusts the position of the reflective elements based upon measure wavefront aberrations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liou et al. 20180284596 see figure 2,4,5 and 7. Embedding reduces shadowing form tilting incidence of EUV light [0005,0038,0039,0050]. 
Chan et al. 20190079384 see figure 18. 
Chang et al. 20190163051 , see figures 14E, 20C and 24
Xiao et al. 20200371431 see figures 4A-C. and 5H
	Kato et al. 20100190115 describes adjusting the optics to correct or optimize the aberrations in the system measured using a pinhole mask [0083,0086].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 29, 2021